DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection. 
Applicant argues that Pellizari “only” teaches a variation in electrical resistance, as opposed to power, and thus claim 1 defines over Pellizari.
Examiner respectfully disagrees. First, Pellizari explicitly states that power is a manipulated variable to achieve the target temperature (col 21, ln 14 – 16). Second, the particular manipulated electrical parameter is irrelevant. Whatever electrical parameter is manipulated by Pellizari is ultimately varied in accordance with an anticipated fuel flow in order to achieve a target fuel temperature and that is the teaching that was applied to the base reference Suzuki. If Suzuki adjusts temperature by manipulating power (as set forth below), then applying the teaching of Pellizari to it would result in a system that still adjusts temperature by manipulating power. The only change would be that, after the combination, the proposed system would perform that operation in accordance with an anticipated fuel flow.
Applicant argues that various other features exist in Pellizari which are not required by the claims and thus claim 1 defines over Pellizari. 
Examiner respectfully disagrees. First, the absence of some limitations from the claims does not preclude such features from being present in art used in a proper rejection. Second, the proposed system does not necessarily have the features argued by Applicant as distinguishing claim 1 from Pellizari. To be clear, the system of Pellizari is not bodily incorporated into Suzuki in the proposed combination. As discussed above, the teaching learned from Pellizari is (generally speaking) simply the notion of anticipating fuel heating demands and accommodating for them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2010-38024 A) (translation provided 9/17/20) in view of Pellizari et al. (US 6,913,004) in view of [Livshiz et al. (US 2017/0361842) and/or Hasumi et al. (US 4,470,396)] in view of Costa (US 8,936,010).
In re claim 1, Suzuki discloses a method of control of fuel temperature injected in a combustion engine having a fuel [0001], the combustion engine comprising:
an engine control unit (fig 1: 22) in the combustion engine, 
at least one fuel-heating device (19) positioned in contact with the fuel near a fuel rail (15);
at least one fuel-heating control unit connected by means of at least one data connection to the engine control unit ([0023]: “the heater control circuit for controlling the heater 19 may be provided separately”), the at least one fuel-heating control unit electrically connected to the at least one fuel-heating device (apparent), where the at least one fuel-heating control unit controls the operation of the at least one fuel-heating device (apparent);
It is apparent that the two control units are connected by means of at least one data connection, as it is conventional for subsystem control units to communicate with a main control unit. Additionally, Suzuki discloses coordination of various aspects such as setting the target fuel temperature as a function of fuel pressure and alcohol concentration [0027]. However, insofar as it may not be explicitly stated, it would have been obvious to connect the control units with a data connection, as it is a known technique at least to coordinate various engine functions. 
the method comprising the successive steps of: 
measuring the temperature of the fuel (Tc) downstream of the at least one fuel-heating device (via 21);
reading a target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0027]:
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) downstream of the at least one fuel-heating device [0024];
calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an variation in a flow rate of the fuel injected in the combustion engine, the variation in the flow rate corresponding to a variation in a speed of the combustion engine; applying the calculated power (Paq) to the at least one fuel-heating device, the application of the calculated power (Paq) controlled by the at least one fuel-heating control unit [0013];
At least in stating, “The amount of heat per unit time given from the fuel heating means to the fuel changes according to the operating state of the fuel heating means (for example, supplied power)...”, Suzuki suggests that the power supplied to the heater is variable and that an appropriate power supply for a given condition is calculated and then applied based on the needs of the given condition (e.g. a variation in flow rate).
comparing the temperature of the fuel (Tc) downstream of the at least one fuel heating device with the target temperature of the fuel (Ta) [0024].
It is apparent that the process of Suzuki is continuously/repeatedly performed in order to achieve the target temperature. Additionally, the strategy of continuously/repeatedly monitoring and adjusting associated parameters in order to achieve a target condition is well known and thus would have been obvious to apply in the system of Suzuki.

Suzuki lacks:
wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail;
detecting an input from an acceleration pedal;
calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the anticipated variation in the flow rate being determined based on the input from the acceleration pedal and corresponding to a variation in a speed of the combustion engine.

Regarding the limitation, “wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail”: 
In the present context, the location of the fuel heating device in Suzuki (i.e. in the fuel delivery pipe upstream of the fuel rail) is not significantly different from the fuel rail itself. To be clear, it would appear that the device of Suzuki would perform substantially the same if the heating device were moved to the fuel rail. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein the at least one fuel-heating device is positioned in contact with the fuel in the fuel rail, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Moreover, it is known to place such fuel heating devices in the fuel rail. For example, see Costa (abstract; fig 2: 1, 8). 
It would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Suzuki by providing wherein the at least one fuel-heating device is positioned in the fuel rail (such that it is in contact with fuel in the fuel rail), as is known and evidenced by Costa, as it is a known technique at least for space-saving and ease of assembly, and thus is within the capability of one having ordinary skill.


Regarding the limitations:
detecting an input from an acceleration pedal;
calculating the power (Paq) necessary to be used in the at least one fuel-heating device so that the temperature of the fuel (Tc) downstream of the at least one fuel-heating device is maintained during an anticipated variation in a flow rate of the fuel injected in the combustion engine, the anticipated variation in the flow rate being determined based on the input from the acceleration pedal and corresponding to a variation in a speed of the combustion engine.
Pellizari discloses an engine system wherein fuel heating is variably controlled (abstract) by manipulating power (col 21, ln 14 – 16) to maintain a target temperature (abstract) and is based on an anticipated fuel flow (col 17, ln 18 – 27) and an input engine speed (col 13, ln 43 – 56). While Pellizari makes it clear that fuel flow is a parameter of interest in calculating an appropriate heating power (col 17, ln 18 – 27 and ln 40 – 44), it is noted that Pellizari does not base the anticipated fuel flow on an acceleration pedal signal, as claimed. (Rather, it is based on an intake valve actuation signal). However, one of ordinary skill would readily appreciate that any signal indicative of an impending change in fuel flow may be used in such a strategy. Furthermore, one of ordinary skill would readily appreciate that acceleration pedal input would be such a signal. 
For example, see Livshiz, which discloses the strategy of predicting a fuel consumption rate (i.e. fuel flow rate) as a function of accelerator pedal position:
Abstract: “…generate … predicted actual fuel consumption rates based on … sets of possible command values…”.
[0016]: “FR_a = predicted actual fuel consumption rate”, “Te_c = commanded engine output torque”
Fig 4: Te_c is a function of Ta_r. (Note: As seen in fig 5, Te_c and rat_c are the “U’s” that, in fig 4, are input into 103 to yield FR_a.)
[0018]: “The axle torque requested Ta_r may then be determined based on the accelerator pedal position PP”
To be clear, FR_a [Wingdings font/0xE8] Te_c [Wingdings font/0xE8] Ta_r [Wingdings font/0xE8] PP (where an arrow represents “determined as a function of”).
As another example, see Hasumi, which discloses an engine system wherein fuel flow rate is directly established based on accelerator pedal position (col 1, ln 62 – 66).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the proposed system by providing wherein the heating power is governed by an anticipated fuel flow, as taught by Pellizari, as it is a known technique at least for providing proper fuel heating/temperature for prevailing conditions, and thus is within the capability of one having ordinary skill. Moreover, it would have been obvious to base such an anticipated fuel flow on an acceleration pedal signal, since such a relationship/strategy would be readily appreciated as available and appropriate by one of ordinary skill, as evidenced by Livshiz and Hasumi.

In re claim 2, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is greater than the target temperature of the fuel [0024]. 
In re claim 3, Suzuki discloses wherein an interruption of the application of power to the at least one fuel-heating device occurs when the temperature of the fuel downstream of the at least one fuel-heating device is equal to the target temperature of the fuel [0024].
In re claims 4 and 5, it is apparent that at least one of the following must be true of the system of Suzuki:
(claim 4) wherein the temperature of the fuel is processed by the engine control unit. 
(claim 5) wherein the temperature of the fuel is processed via the at least one fuel-heating control unit. 
Anyway, it would have been at least obvious to try to provide either feature at least since they represent a small number of finite options with predictable results. For example, the temperature processing may be done by the engine control unit so as to be able to incorporate other relevant parameter values available to the engine control unit; or the temperature processing may be done by the heating control unit so as to be able to compartmentalize this feature for ease of integration of the unit.

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747